Citation Nr: 0124054	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  96-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status/post right inguinal herniorrhaphy, to include residual 
scarring.

2.  Entitlement to a compensable evaluation for status/post 
left inguinal herniorrhaphy, to include residual scarring.


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988 and from July 1994 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted entitlement to service connection 
for bilateral inguinal herniorrhaphies and assigned a single 
10 percent evaluation thereto.  Subsequently, the right and 
left hernias were considered separately, with the right 
assigned a 10 percent evaluation and the left assigned a non-
compensable evaluation.  

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in April 1997.  At that time, 
the issues were characterized as entitlement to an increased 
ratings.  In view of the guidance of the United States Court 
of Veterans Appeals (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the issues before the Board are 
taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether current 
increases are in order.  As the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that current ratings are to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Finally, the developments requested 
in the aforementioned Remand have been accomplished and the 
case is now ready for appellate review on the issues as 
characterized.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The scar residual of a right inguinal hernia repair is 
well healed and does not result in any impairment of 
function.  The residual scar is not objectively shown to be 
tender and painful.  The recurrent hernia on the right has 
been shown to be small and well-supported by truss.

3.  The scar residual of a left inguinal hernia repair is 
well healed and does not result in any impairment of 
function.  The residual scar is not objectively shown to be 
tender and painful; no recurrent hernia on the left has been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status/post right inguinal herniorrhaphy, to include 
residual scarring, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.114, 4.118, Diagnostic Codes (DCs) 
7338, 7803, 7804, 7805 (2001).

2.  The criteria for a compensable evaluation for status/post 
left inguinal herniorrhaphy, to include residual scarring, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.114, 4.118, DCs 7338, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO evaluated the veteran's status/post right and left 
inguinal hernia repairs under DC 7804, the Board will also 
consider DCs 7803, 7805 and 7338 for residual scarring and 
inguinal hernia.  Under DCs 7803 and 7804, a 10 percent 
evaluation will be assigned if a scar is superficial, poorly 
nourished with repeated ulceration, or if it is superficial 
tender and painful on objective demonstration.  Other scars 
are rated on limitation on function of the part affected 
under DC 7805.  In addition, 38 C.F.R. § 4.31 provides that 
in every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.

Under DC 7338 (inguinal hernia), a 30 percent rating will be 
assigned for an inguinal hernia which is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss or belt, or not readily reducible.  A 10 percent rating 
is warranted for a recurrent postoperative hernia that is 
readily reducible and well supported by truss or belt.  A 
noncompensable rating is assigned for a hernia that is not 
operated but remediable or where small, reducible, or without 
true hernia protrusion.  A "Note" following this code 
provides that 10 percent be added for bilateral involvement, 
provided that the second hernia is compensable.  This means 
that the more severely disabling hernia is to be evaluated, 
and 10 percent, only, added for the second hernia, if the 
latter is of a compensable degree.  As will be set forth 
below, the left sided hernia in this case is not present to a 
compensable degree, so the additional 10 percent under this 
"Note" is not for application.

In an April 1995 VA examination report, the veteran reported 
a history of a right inguinal hernia repair in 1986, and a 
left inguinal hernia repair in 1987.  He complained of pain 
in both inguinal areas on effort and on walking long 
distances.  Physical examination revealed that the abdomen 
was soft and depressible without palpable masses.  Bilateral 
well healed scars of the upper inguinal areas were noted, 
with the right inguinal area being tender to palpation.  
There was no history of anemia, periodic vomiting, 
hematemesis or melena.  The diagnosis was status post 
bilateral inguinal herniorrhaphies.  There was no description 
of a recurrent hernia.

Based, in part, on this examination, the RO granted a 10 
percent evaluation for status post bilateral inguinal 
herniorrhaphies under DC 7804 for tender and painful scars.  
Subsequently, outpatient treatment notes were associated with 
the file which revealed a recurrent right inguinal hernia in 
December 1995.  A treatment note dated December 8, 1995, 
indicates that the veteran had a small bulge in the right 
inguinal area.  

In March 1996, the veteran underwent a reduction of an 
inguinal hernia on the right.  One week later, he reported 
underwear staining and clear fluid at the incisional site.  
He was diagnosed with a stitch abscess and he was treated 
with antibiotics.  There are no additional follow-up 
treatment records associated with the claims file.

In an April 2001 VA scar examination report, a past medical 
history of a left inguinal herniorrhaphy in 1987 and a right 
repair in 1986.  Although the examiner reported that 1996 
surgery was on the left side, the medical records reflect 
that it was a subsequent right-side repair.  The veteran 
complained only of mild pain on the scar areas.  He had not 
received any hernia treatment in the past year.  
Precipitating factors included playing basketball, running, 
jumping, or walking a lot.  Alleviating factors were bedrest 
for 1-2 hours and massage.  During the past year, he denied 
acute severe attacks of pain at the scar sites, no visits to 
the emergency room, no loss of work, and no limitation of 
work.  

Physical examination revealed a fading scar with a recurrent 
scar supported by a truss belt on the right, and a fading 
scar with no recurrent hernia on the left.  Scars were not 
objectively tender to palpation, there was no adherence, 
normal texture, no ulcerations or breakdown of the skin, no 
elevation or depression of the scars, no underlying tissue 
loss, no inflammation, no edema, no keloid formation, and no 
disfiguration.  The scars were a brownish color compared to 
the rest of the skin.  There was no limitation of function 
due to scarring.  The final diagnoses included right inguinal 
hernia scar with recurrence of hernia, and left inguinal 
hernia scar, healed.

In response to the Board's remand, the examiner noted that 
the veteran had a small, readily reducible and well supported 
by a truss or belt, recurrent 1.5 cms. right inguinal hernia 
with no recurrence of the left inguinal hernia.  The examiner 
reported that the veteran claimed mild pain although he had 
no objective tenderness to palpation, no pain during 
valsalva, sit ups, or coughing.  There was no functional loss 
due to pain and the hernias were asymptomatic and he had no 
limitations.  He was advised to avoid lifting heavy objects, 
jumping, or doing a lot of force to avoid a recurrence.

Based on the evidence of record, the Board finds that higher 
evaluations are not warranted at this time.  Turning first to 
the scar residuals, the Board notes that a 10 percent 
evaluation is the highest available under DC 7803.  
Accordingly, there is no basis for a higher evaluation for 
residuals of a right hernia scar under the schedule 
regardless of the severity of the disability.  Nonetheless, 
the evidence reflects that both scars are well healed and 
neither are poorly nourished with repeated ulceration.  
Therefore, the Board can find no basis under DC 7803 to grant 
an increased evaluation.  Next, the evidence does not 
indicate that the scars are tender and painful on objective 
demonstration.  The most recent clinical evidence does not 
reveal pain on movement or to touch.  Therefore, the clinical 
findings do not support a finding of a compensable evaluation 
under DC 7804.  Further, the evidence does not show a 
limitation of function of the part affected by the scars 
warranting higher evaluations under DC 7805.

Moreover, the record reveals that the veteran had a recurrent 
hernia on the right, which is well supported by truss.  
Specifically, the most recent VA examiner opined that the 
veteran's right hernia was small, readily reducible, and well 
supported.  This evidence supports the criteria for a 10 
percent, but not 30 percent, evaluation.  Similarly, the 
veteran has had no recurrence of a hernia on the left; 
therefore, there is no basis for a compensable evaluation at 
this time.  

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  On August 29, 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, the veteran was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Further, the 
Board notes that the RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relevant 
to the claim has been associated with the claims file, 
including records from the veteran's most recent 
hospitalization for a right hernia repair.  Next, the veteran 
has undergone two VA examinations, the most recently dated in 
April 2001, which specifically addressed the claim on appeal.  
In addition, the RO provided the veteran with a letter 
outlining his rights under the VCAA.  Therefore, the Board 
finds that the requirements of the VCAA have been satisfied.
 

ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for status/post right inguinal herniorrhaphy, to 
include residual scarring, is denied.

The claim for entitlement to a compensable evaluation for 
status/post left inguinal herniorrhaphy, to include residual 
scarring, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

